Mr. Chief Justice Alvey
delivered the opinion of the Court :
The appellee, David E. Haller, brought this action against the District of Columbia to recover damages for injuries received by him, by reason, as he alleges, of the defective condition of the sidewalk of one of the public streets of the city of Washington. The accident occurred on the evening of the 14th of January, 1893, and the injury received was the breaking of one of the legs of the plaintiff.
He alleges in his declaration, that while he was passing *410along and upon the sidewalk, and using due care in so passing, he was violently thrown to and fell upon the ground by reason of his foot slipping into a hole or depression caused by certain of the bricks of said sidewalk having sunken below the level thereof, and of the existence of which dangerous defect in said sidewalk the defendant had due notice. He alleges that, by reason of the fall, occasioned by the defect in the sidewalk, he fractured his leg, and was otherwise greatly hurt and injured.
The defendant pleaded not guilty; and the trial resulted in a verdict for the plaintiff.
The plaintiff was a witness for himself, and he proved that, in going along the street on the sidewalk, while snow and rain were falling, and there was a slight covering of snow on the ground, he stepped into a hole or depression in the pavement of the sidewalk, about four feet from the curb; that such hole or indentation in the pavement was about two feet long, ten inches wide, and seven inches deep, and sloped from the sides to the bottom in the form of a V.
The defendant moved the court to direct a verdict for the defendant, upon the ground of variance between the allegation in the declaration and the proof; the declaration averring that the injury was caused by reason of the plaintiff’s foot slipping into a hole, and the plaintiff’s testimony showing that he stepped into the hole. The court refused to grant the motion or prayer, and that refusal is assigned as error on this appeal. There are several other errors assigned; but as this supposed error, in regard to variance lies at the threshold of the case, we will consider that as first in order.
3. We do not think this a material variance. Whether the plaintiff’s foot slipped into the hole, or it was stepped into the hole, can hardly make a substantial distinction. The material and substantial matter of fact, both of allegation and proof, was, that in passing along the sidewalk, in the ordinary way, he got his foot into a hole, by which he was thrown down and injured. The cause of action was the *411alleged negligence of the defendant in allowing a dangerous hole to exist in the sidewalk; and if the existence of the hole was the real cause of the injury, and the plaintiff was using due care, as a pedestrian on the sidewalk, to avoid injury, it is difficult to perceive wherein the defendant was misled or prejudiced by the supposed variance. Whatever may have been the strict principles governing in the older cases, the modern doctrine, as shown by Mr. Taylor in his work on Evidence, Yol. 1, p. 214, has been greatly liberalized in the interest of justice and the fair trial of facts. Hence it has been held, that variance between allegation and proof is not material, unless it misleads the adverse party to his prejudice. Deakin v. Underwood, 37 Minn. 98. And in the case of Pettengill v. City of Yonkers, 116 N. Y. 558, where, under a complaint alleging negligence on the part of the city in excavating a dangerous hole or trench, and throwing up a dangerous embankment therefrom in the street, by and under the direction of the defendant, and in suffering the trench and embankment to be without protection or notice to travelers, it was held, that evidence was admissible to show either a dangerous obstruction created by the city, and left unguarded, or a like obstruction created by some third person, and left unguarded by the city after notice of its existance. See, also, the case of Rook Island v. Cuinely, 126 Ill. 408.
2. The next error assigned is upon the ruling of the court in refusing to strike out the testimony of a witness who had testified as to what was the physical condition of the plaintiff before and after the happening of the injury.*
The question here presented requires but little to be said *412in regard to it. It was not a question of science, but a matter of ordinary observation, in regard to which any person, sufficiently acquainted with the individual affected, could give evidence. In 1 Greenleaf’s Evidence, Sec. 440a, it is said: “ All witnesses are competent to form a reliable opinion whether one whom they have opportunity to observe appears to be sick or well at the time; or whether one is seriously disabled by a wound or a blow. But if the inquiry were more definite, as to the particular state of disease under which one is laboring, and its curable or fatal character; or as to the dangerous or fatal character of a wound or blow; or in what particular mode, or with what species of weapon or instrument, such blow or wound was inflicted, special study, observation, and experience might be required in order to express an opinion entitled to the dignity of being regarded as evidence.” The author then proceeds to illustrate, by stating instances from decided cases, in support of the principle laid down in his text. The court below was clearly right in refusing to strike out the testimony of the witness.
3. The errors assigned on the rulings of the court as set out in the third, fourth, fifth, sixth and seventh exceptions, may be considered together. The first of these exceptions was taken to the refusal of the court to allow the witness, an inspector of sewers, to answer a mere hypothetical question, to wit: Assuming that the depression in the sidewalk existed at the time of the accident, and that nothing since had been done to relieve or change it, whether the depression would be greater or less at the time of trial, than at the time of the accident ? The materiality of this question does not appear; but, at most, it sought to elicit a mere opinion of the witness, in regard to a matter that the jury were as capable of forming an opinion upon as the witness.
In the succeeding four exceptions, it was proposed to ask of witnesses, one an inspector of sewers, and the other an inspector in the engineer department of the District, whether, *413in their opinion, the sidewalk, in the condition it was at the time of the accident, with, or without snow and ice, was in a dangerous condition or not.
The opinions of these witnesses were sought to be availed of as experts, or as the opinions of persons having special skill and knowledge upon the subject of inquiry; and the answers to the questions involved the very point which the jury were required to determine ; that is to say, whether the sidewalk was in a dangerous condition or not. This mode of putting questions, even to expert witnesses, is not, ordinarily, allowable, because it requires the witness to pass upon all the facts and conditions under which the injury was suffered. 2 Tayl. Ev., Sec. 1278.
But the subject here under examination was not the subject of expert testimony, even if it were conceded that the witnesses were specially skilled in the matter of the construction of streets and sidewalks — a fact that does not appear, either directly or inferentially.
The rule upon this subject is, perhaps, nowhere better stated than by Mr. Smith in his note to the leading case of Carter v. Boehm, 1 Sm. Lead. Cas. 760. In his note the learned editor says: “On the one hand, it appears to be admitted that the opinions of witnesses possessing peculiar skill is admissible, whenever the subject matter of inquiry is such that inexperienced persons are unlikely to prove capable of forming a correct judgment upon it without such assistance. In other words, when it so far partakes of the nature of a science, as to require a course of previous habit, or study, in order to the attainment of a knowledge of it. While, on the other hand, it does not seem to be contended that the opinion of witnesses can be received when the inquiry is into a subject matter, the nature of which is not such as to require any peculiar habits or study, in order to qualify a man to understand it.” Here, no peculiar habit or study was required to enable any intelligent person to understand when a sidewalk of a street was dangerous. The common observation of people in the *414habit of traveling the pavements is full and ample means of knowledge as to the safe condition of the pavements ; and it does not require a skilled expert to inform the jury as to when the streets or sidewalks are in a safe or dangerous condition. It has been held by the Supreme Court of the United States, that where the subject of a proposed inquiry is not a matter of science, but of common observation, upon which the ordinary mind is capable of forming a judgment, experts ought not to be permitted to state their conclusions. Railway Co. v. Kellogg, 94 U. S. 469, 473.
There was no error, therefore, in the rulings of the court as set out in these exceptions.
This brings us to the instructions granted upon the whole evidence of the case.
On the part of the plaintiff there were three prayers offered, and all of which were granted by the court. And on the part of the defendant there were ten prayers offered, and nine of which were granted, the first in the series being rejected. This rejected prayer related to the subject of variance between the allegation and proof, and has been already considered and disposed of. The prayers granted would seem to have embraced the entire case, as well the case made by the plaintiff as the defense urged by the defendant.
In such actions as the present two things must concur to support the action. First, the injury must be shown to have been caused by a defective condition of the street or sidewalk — such defective condition being shown to exist by the negligence of the defendant; and, second, that there was no want of ordinary care to avoid such injury, on the part of the plaintiff. Ordinary care is presumed to have been observed, until the presumption is overcome, by proof in defense ; and by ordinary care is intended ordinary prudence, which does not require the traveler to look far ahead for obstructions or defects which ought not to be suffered to exist. For it is a general rule that a traveler has a right to assume the safety of a public way or sidewalk, and is not *415bound to be on the lookout for special danger therein. Thompson v. Bridgewater, 7 Pick. 188 ; Palmer v. Andover, 2 Cush. 600 ; Jennings v. Van Shaick, 108 N. Y. 530 ; Pettengill v. City of Yonkers, 116 N. Y. 558 ; Buck v. Biddeford, 82 Me. 433 ; Osborne v. Detroit, 32 Fed. Rep. 36. It was in accordance with these general principles that the first and second prayers of the plaintiff were framed; and the third prayer of the plaintiff, relating to the measure of damages, seems to be free from any substantial error. Indeed, we do not understand that there is any serious objection to the legal propositions involved in the instructions given for the plaintiff; but the prayers have been subjected to criticism, because, as it is supposed, they are not sufficiently precise and definite in calling the attention of the jury to the facts of the case. But all the instructions must be taken together, those for the defendant with those for the plaintiff; and if all the instructions so construed, in connection with the general charge to the jury, have the effect to place the case fully and fairly before the jury for their consideration, without tendency of misleading them, there can be no just ground for complaint. The charge to the jury was very full, and all nine of the granted prayers for the defendant were specifically referred to and explained; and as all the prayers for both sides were read as parts of the charge, they went to the jury as an entire instruction. The prayers for the defendant presented every hypothesis that the evidence would admit of as against the right of the plaintiff to recover, with strong and special emphasis as to the only conditions upon which the plaintiff could recover under the instructions. It would seem to be entirely improbable that the jury could have been misled, to the prejudice of the defendant, by anything that appears in the instructions and charge given by the court. And finding no error, we must affirm the judgment, with cost to appellee.

Judgment affirmed.


 Note. — The witness testified, according to the record, that he was engaged in the same business as the plaintiff, whom he had known for twelve or thirteen years ; that the plaintiff’s physical condition prior to the accident was very good, and that he was a strong, able-bodied man; that witness worked with plaintiff for ten years and saw much of him before and since the aacident, and that “there is a marked difference in his physical condition ; that he is lame now, where he was not lame before, and complains of a great deal of pain.”— Reporter.